DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   

1.	The amendment filed June 30, 2021 is acknowledged and has been entered.  Claims 1, 6, and 8 have been amended.  Claim 48 has been added.

2.	As before noted Applicant has elected the invention of Group I, claims 1, 2, 4-12, and 14-18, drawn to a method for treatment or inhibition of metastasis in a cancer patient comprising administration of a therapeutically effective amount of a protein C zymogen.
   
3.	Claims 1, 2, 5, 6, 8, 10-12, 14-19, 29-35, 37, and 48 are pending in the application and are currently under prosecution.

Response to Amendment
4.	The amendment filed on June 30, 2021 is considered non-compliant because it fails to meet the requirements of 37 CFR § 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003).  However, in order to advance prosecution1, rather than mailing a Notice of Non-Compliant Amendment, Applicant is advised to correct the 
The amendment is non-compliant because claim 1 is not properly marked to show how the claim has been amended since notably the claim is marked to show the insertion of “variant”, where the preceding version of the claim recite this term.  The claim should have been marked as follows:  “[…] wherein [[the]] said human protein C zymogen variant comprises […]”.
Despite the lack of compliancy, the amendment has been entered.
Ordinarily, only the corrected section of the non-compliant amendment must be resubmitted (in its entirety), e.g., the entire “Amendments to the Claims” section of applicant’s amendment must be re-submitted.  37 CFR § 1.121(h).   In responding to this Office action with an amendment to the claims or specification, Applicant is advised to correct the noted deficiency. 

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed January 6, 2021.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of earlier filed applications is acknowledged.  
However, claims 1, 2, 5, 6, 8, 10-12, 14-19, 29-35, 37, and 48 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely August 27, 2012.
Applicant’s remarks addressing the issue of priority at pages 5 and 6 of the amendment filed June 30, 2021 are noted.  This application is a continuation-in-part of the PCT/US11/26404; this application was not filed under 35 U.S.C. § 371.  Until Applicant has obviated the rejections of the claims under 35 U.S.C. § 112, first paragraph, as failing to satisfy the written description and enablement requirements, for the reason provided, the effective filing date of the claims will be deemed the filing date of the instant application, namely August 27, 2012.

Specification
7.	The specification is objected to because claims 6, 8, and 48, as presently amended, recite a human protein C zymogen that is encoded by the nucleotide sequence set forth under GENBANK accession number NM_000312, a limitation that finds support in the disclosure at page 8 of the specification.  The problem is that M.P.E.P. § 608.01(p) does not provide for the incorporation by reference of essential material by reference to non-patent publications (e.g., electronic databases of sequences such as GENBANK). “Essential material” is defined as “that which is necessary to (1) describe the claimed invention, (2) provide an enabling disclosure of the claimed invention, or (3) describe the best mode (35 U.S.C. 112)”.  The nucleotide sequence set forth under GENBANK accession number NM_000312, which encodes the human protein C zymogen, is essential information because, for example, according to the claims the method comprises administering a formulation of a variant of this protein.  Thus, the nucleotide sequence is essential because it is necessary to both describe and enable the use of the claimed invention.  If Applicant intends to rely upon the disclosure of the nucleotide sequence by the database, it is necessary to amend the specification to incorporate the nucleotide sequence.  The amendment must be accompanied by an affidavit or declaration executed by Applicant, or a practitioner representing Applicant, stating that the amendatory material consists of the same material incorporated by reference in the referencing application.  See In re Hawkins, 486 F.2d 569, 179 USPQ 157 (CCPA 1973); In re Hawkins, 486 F.2d 579, 179 USPQ 163 (CCPA 1973); and In re Hawkins, 486 F.2d 577, 179 USPQ 167 (CCPA 1973).

Claim Objections
8.	Claims 6, 8, and 48 are objected to because the use of an improperly demarcated trademark, namely GenBank™.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]).
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

11.	Claims 6, 8, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 6, 8, and 48 are indefinite for the following reasons:   
(a)	Claim 6 recites, “a L38D substitution of human protein C zymogen encoded by the nucleic acid sequence of [GENBANK] Accession No. NM_000312”.  The amino acid sequence of the human protein C zymogen that is encoded by the nucleotide sequence as set forth under GENBANK accession number is listed on the corresponding 2  The 38th amino acid of the amino acid sequence is not aspartic acid (D); it is arginine (R).  It is therefore unclear how the claim is to be construed since it is unclear to which protein the claim is directed.
(b)	 Claim 8 recites, “a R15Q substitution of human protein C zymogen encoded by the nucleic acid sequence of [GENBANK] Accession No. NM_000312”.  The amino acid sequence of the human protein C zymogen that is encoded by the nucleotide sequence as set forth under GENBANK accession number is listed on the corresponding webpages.  The 15th amino acid of the amino acid sequence is not glutamine (Q); it is glycine (G).  It is therefore unclear how the claim is to be construed since it is unclear to which protein the claim is directed.
(c)	 Claim 48 recites, “L38D and R15Q substitutions of human protein C zymogen encoded by the nucleic acid sequence of [GENBANK] Accession No. NM_000312”.  The amino acid sequence of the human protein C zymogen that is encoded by the nucleotide sequence as set forth under GENBANK accession number is listed on the corresponding webpages.  The 15th and 38th amino acids of the amino acid sequence are not glutamine (Q) and aspartic acid (D), respectively; rather the amino acids at these positions are glycine (G) and arginine (R).  It is therefore unclear how the claim is to be construed since it is unclear to which protein the claim is directed. 
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112, second paragraph.
Applicant is reminded that in accordance with a recent decision by the Federal Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. 112(b)]requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112, second paragraph, M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that 
With regard to § 112, second paragraph, M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112, second paragraph, M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention3.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

12.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

13.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 1, 2, 5, 6, 8, 10-12, 14-19, 33-35, 37, and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “new matter” rejection.
Claims 1, 2, 5, 6, 8, 10-12, 14-19, 33-35, 37, and 48 are drawn to a method for treating or inhibiting metastasis in a patient having lung cancer, pancreatic cancer, breast cancer, colon cancer, melanoma, or esophageal cancer, said method comprising administering to the patient a therapeutically effective amount of a formulation comprising a human Protein C zymogen variant, “wherein said formulation lacks activated protein C”.
The limitation “wherein said formulation lacks activated protein C” was added by the amendment filed on November 7, 2018. 
At page 6 of the amendment filed November 7, 2018 Applicant has remarked that written support for the amendment to claim 1, which excludes activated protein C from the disclosed formulation comprising a variant of protein C zymogen, which is administered to the patient in the course of practicing the disclosed invention, is found, e.g., in the disclosure at page 4, line 17 to page 5, line 3 and in Example 1.
Notably the specification, including the claims, as originally filed, does not describe a formulation comprising a variant of protein C zymogen, which lacks activated protein C.  In fact activated protein C is only mentioned three times:  once in the Background of the Invention in the second paragraph, which discloses, in part, “[activated] protein C (APc) Detailed Description of the Invention, which discloses, in part,  “[activated] protein C (APC) is best known as a natural anticoagulant which also possesses cytoprotective properties”; and once more in Example I, which discloses, in part, “FIG. 1 shows a schematic diagram of the constructs utilized to express activated protein c and zymogen PC.”  It is not immediately evident how or why any of these disclosures, which mention activated protein C (APC), should be viewed as providing written support for the language of claim 1, which recites the limitation “wherein said formulation lacks activated protein C”.  This is because none of these disclosures describe the claimed formulation comprising a variant of protein C zymogen as lacking activated protein C.
According to original claim 4, the method comprises administering an amount of a protein C zymogen, which is “a variant that is not activated in vivo”, but this disclosure does not provide written support for the language of the instant claims reciting the limitation “wherein said formulation lacks activated protein C”.  This is because the formulation to which the instant claims refer is a formulation that comprises a protein C zymogen variant.  This variant may well not be activated in vivo, but that is really beside the point because the issue here is not whether or not the formulation comprises such a variant but rather whether or not the specification describes the formulation comprising the protein C zymogen variant as lacking activated protein C.
Notably it appears that the specification provides a rationale for using protein C zymogen to treat or inhibit metastasis in a subject having cancer by disclosing in Example I the finding that activated protein C (APC) over-expression does not limit experimental metastasis, whereas zymogen PC over-expression is highly efficient in reducing pulmonary tumor foci at equal doses of a viral vector encoding either APC or the zymogen.  There appears however no rationale for excluding activated protein C (APC) from a formulation comprising protein c zymogen; still the point to be made here is that there is no evident contemplation or conceptualization of the presently claimed invention in which the formation comprising the protein C zymogen lacks activated protein C.
For these reasons it is submitted that the amendment filed November 7, 2018 .
   
15.	Claims 1, 2, 5, 6, 8, 10-12, 14-19, 29-35, 37, and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Beginning at page 8 of the amendment filed June 30, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a method for treating or inhibiting metastasis in a patient having lung cancer, pancreatic cancer, breast cancer, colon cancer, melanoma, or esophageal cancer, said method comprising administering to the patient a therapeutically effective amount of a formulation comprising “a human Protein C zymogen variant”.  According to the claims (e.g., claim 1) the protein of which the formulation is comprised (i.e., the human Protein C zymogen variant) “comprises a L38D or R15Q substitution”; and otherwise the protein is not described by the claims.4  To be clear, the claims, in effect, describe only the amino acids that are present at positions 15 and 38 of the amino acid sequence of the protein, rather than the amino acid sequence of the protein.  The protein is a variant of a human protein C zymogen, but the structure thereof, apart from the amino acids that occur at positions 15 and 38 of its amino acid sequence are not specified by the claims.
The description of the amino acids that are present at two positions of the amino 5 is not an adequate description of the protein in its entirety – it is only a description of two amino acids within an amino acid sequence that is otherwise not described. 
Put another way, since according to the claims, the human Protein C zymogen variant comprises a L38D or R15Q substitution, it might only be surmised that whatever protein it is that is formulated for administration to the patient is not a protein having an amino acid sequence in which the amino acid at position 38 is leucine and/or the amino acid at position 15 is not arginine.  This, in part, amounts to a description of what it is not, rather than what it is.
Yes, it is understood that the formulation comprises “a human protein C zymogen variant” but what is that?  Again, its structure is not described in its entirety – as only one or two amino acids of its amino acid sequence are specified by the claims.  What is its function?  It is not clear.  Its function is not specified by the claims.  It must be suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective, but how might it ever be recognized when neither its structure nor its function is defined?
If it might be argued that the protein must do whatever it is that is necessary to be suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective, then, the protein is described by the effect that must be achieved when a formulation comprising the protein is administered to a patient having cancer – but describing what effect must result from administering a formulation comprising the protein does not describe the protein, not in structural terms and not in functional terms.
Given the facts, it is evident that the claims are drawn to a method comprising administering to a patient having cancer a formulation comprising any of a plurality of structurally disparate proteins, which may have very different functional attributes.  It follows then that there is no correlation between any one particularly identifying structural feature that is shared by at least most members of the plurality and any one common biologic function or specific activity.  Accordingly the skilled artisan could not immediately 
The only means by which a protein that is suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective may be identified is by empirical testing or trial-and-error experimentation in which formulations comprising different proteins having amino acid sequences in which the amino acid at position 15  is glutamine (Q) and/or the amino acid at position 38 is aspartic acid (D) are administered to a patient having cancer to determine if the administration is effective to inhibit metastasis of the cancer in the patient. 
With particular regard to claims 6, 8, and 48, the claims recite the human protein C zymogen variant comprises L38D and/or R15Q substitutions of human protein C zymogen encoded by the nucleic acid sequence of GENBANK Accession No. NM_000312.  However, as noted in the above rejection of the claims under 35 U.S.C. § 1121, second paragraph, the 15th and 38th amino acids of the amino acid sequence set forth under GENBANK Accession No. NM_000312 are not glutamine (Q) and aspartic acid (D), respectively; rather the amino acids at these positions are glycine (G) and arginine (R).  It is therefore unclear how these claims are to be construed because it is unclear to which protein the claim is directed; still inasmuch as claims6, 8, and 48 depend from claim 1 the human protein C zymogen is still only partially described (i.e., the amino acids at positions 15 and 38 of the amino acid sequence of the protein are glutamine and aspartic acid, respectively, and otherwise the protein need not have any particular structure or any particular function).
Turning to another issue, as has been explained in the preceding Office action, in general, one cannot predict whether a structural variant of a protein will have or retain the same function or specific activity that is exhibited by the "parental" protein.  As such, even if, arguably, it should be clear to which protein having the designation "human Protein C zymogen" the claims are directed, it cannot be presumed that any given variant thereof, which need not have any particular structure and which might differ substantially from “human Protein C zymogen”, will have or retain whatever function or specific activity is 6  Here Applicant is reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568). 
Then, addressing one last issue, while the claims are drawn to a method for treating or inhibiting the metastasis of cancer in a patient having any given type of cancer, the specification merely shows using an experimental pulmonary metastasis model that mouse APC and mouse Protein C zymogen are capable of inhibiting the development of metastases of a murine melanoma in the lungs of mice.  As explained in the preceding Office action, it cannot be predicted if a variant of “a human Protein C zymogen” can be used to inhibit metastasis of any given type of cancer in any given patient (e.g., a human).7  
In summary, since the claims in this instance are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed method, so as to achieve the claimed objective.
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
In this instance, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and 
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed formulation comprising “a human Protein C zymogen variant”, which can be used in practicing the claimed invention to achieve the claimed objective of inhibiting the metastasis of any given type of cancer, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Applicant has argued that a protein C zymogen variant comprising an amino acid in which the amino acid at position 38 (leucine) has been replaced by aspartic acid is described by Harmon et al.8  In addition Applicant has argued that a protein C zymogen variant comprising an amino acid in which the amino acid at position 15 (arginine) has been replaced by glutamate is described by Lu et al.9  Applicant has argued that one skilled in the art would know exactly which protein it is that is referred to by the instant claims. 
In response, the claims are not necessarily directed to the particular polypeptide that is described by Harmon et al.; nor are the claims necessarily directed to the particular polypeptide described by Lu et al.  Again, Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
In further response, as Applicant has been repeatedly advised, M.P.E.P. § 608.01(p) does not provide for the incorporation by reference of essential material by reference to non-patent publications (e.g., electronic databases of sequences such as See In re Hawkins, 486 F.2d 569, 179 USPQ 157 (CCPA 1973); In re Hawkins, 486 F.2d 579, 179 USPQ 163 (CCPA 1973); and In re Hawkins, 486 F.2d 577, 179 USPQ 167 (CCPA 1973).
Thus, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

16.	Claims 1, 2, 5, 6, 8, 10-12, 14-19, 29-35, 37, and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making and using any embodiment of the claimed invention, which taught by the prior art, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	At page 11 of the amendment filed June 30, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:

The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice10), it cannot be practiced without undue experimentation.
In this instance, it is not evident what specific activity or biologic function a “human Protein C zymogen” or, of more particular relevance here, a “variant thereof” must have, if it is to be suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective.  Accordingly it is not even possible to screen structural variants of, for example, the human Protein C zymogen having the amino acid sequence set forth under GenBank™ (GENE) Accession No. NM_00031211 because it is unclear what specific activity or biologic function a “human Protein C zymogen” or a “variant thereof” must have if it is to be used in practicing the claimed invention.  Nevertheless, the specification does not reasonably enable the use of the claimed invention because it fails to instruct the artisan to produce suitable and effective variants of any one “human Protein C zymogen” by describing the amino acids that may be replaced, and by which others, such that the variants have or retain whatever specific activity or biologic function must be exhibited by the polypeptides if to be used in practicing the claimed invention to achieve the claimed objective.  As explained in the preceding Office action the consequence of amino acid substitutions upon the activity or function of a protein is unpredictable. 
Support for this position is found in the specification itself, which discloses that in mice “the signaling mutant of [mouse] APC (APC5A)[12], which has no anticoagulant 13, whereas both “zymogen PC” and “APC” were found to be capable of limiting mouse melanoma cell extravasation either independently of actual PC plasma level (zymogen PC) or in a dose-dependent manner (i.e., when plasma levels of about 25 ng/ml are achieved) (page 20, lines 18-24).  This disclosure suggests that not all variants of “human Protein C zymogen” are reasonably expected to be found to be suitably and effectively used to inhibit metastasis.  To be clear, this is because if a given variant of a mouse Protein C polypeptide lacks the ability to inhibit metastasis, it cannot be predicted which variants of a “human Protein C zymogen” will function to inhibit metastasis and particularly not in humans14. 
Exp. Cell. Res. 2007 Feb 15; 313 (4): 677-87) teaches human activated protein C (APC) promotes breast cancer cell migration through interactions with endothelial protein C receptor (EPCR) and protease activated receptor-1 (PAR-1); see entire document (e.g., the abstract).  If human APC promotes breast cancer migration it is not likely it will inhibit metastasis.  Indeed, Beaulieu et al. teaches past studies indicated that APC is either activating proteases that degrade the extracellular matrix and/or activating receptor(s) that initiate signaling pathways to increase invasion and chemotaxis (page 685); and either way it seems likely its actions may promote the progression of cancer.    Here, as an aside, it is understood that human Protein C zymogen may be activated in vivo to yield APC in a patient having cancer15, where if it promotes breast cancer migration, it should not be expected to inhibit metastasis.  In addition, Beaulieu et al. teaches another finding in their study was that human APC itself is not a chemotactic factor for the MDA-MB-231 breast cancer cells, but it promoted chemotaxis and invasion through direct interactions with the cells (see, e.g., page 684).  Thus, the findings reported by Beaulieu et al. suggest that it cannot be presumed a priori that any given type of cancer may be treated using the claimed invention simply because the specification discloses that mouse Protein C zymogen and mouse activated Protein C (APC) were found to inhibit experimental lung metastasis in mice (as shown in the example at pages 19 and 20 of the specification).  It only stands to reason that if APC does not inhibit breast cancer metastasis, where APC does inhibit lung cancer metastasis in mice, albeit in a dose-dependent manner, the capability of APC or human Protein C zymogen (or a variant thereof) to inhibit metastasis in any given patient having any given type of cancer must be determined empirically.
Thus with regard to the use of the claimed invention to treat or inhibit metastasis in patients having any given type of cancer, it would seem that in large part the See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Further supporting a conclusion that the amount of guidance, direction, and exemplification disclosed by this application is not sufficient to reasonably enable the used of the claimed invention, Antón et al. (Am. J. Respir. Crit. Care Med. 2012 Jul 1; 186 (1): 96-105) teaches human Endothelial Protein C Receptor (EPCR) and its ligand human APC promote cell survival that contributes to tumor cell endurance to stress favoring pro-metastatic activity of human lung adenocarcinoma; see entire document (e.g., the abstract).  Antón et al. teaches the results of their studies suggest that EPCR represents a “metastasis progression” gene, which endows cells with increase pro-metastatic activity (see, e.g., page 104).  Thus, in humans, upon activation of “human Protein C zymogen” in vivo, APC may bind to EPCR to trigger signaling events that promote metastasis; and accordingly the demonstration that mouse protein C zymogen and mouse APC is capable of inhibiting the development of melanoma metastases in the lungs of mice may only lead to the development of a method of treating or inhibiting metastasis of melanoma in mice and not of any given type of cancer in humans (or other “patients”)16.
Semin. Thromb. Hemost. 2007 Oct; 33 (7): 667-72) teaches APC increases migration of human ovarian cancer cells and human choriocarcinoma cells in an in vitro invasion assay; see entire document (e.g., the abstract).   Suzuki et al. teaches their findings suggest that APC stimulates urokinase-type plasminogen activator (uPA) by forming a complex with PAI-1 leading to activation of extracellular matrix proteases and increased invasion to promote cancer metastases (see, e.g., the abstract).
Adding to the reasons why the specification, which only provides an example showing how the development of experimental metastases to the lungs of mice inoculated with mouse melanoma cells can be inhibited using mouse Protein C zymogen (and APC), does not reasonably enable the use of the claimed invention, which is intended for use in inhibiting the metastasis in patients having any given type of cancer, it has been reported that APC-induced signal transduction promotes cancer cell migration, invasion and angiogenesis17 and inhibits apoptosis of cancer cells18; so while it may eventually prove possible to inhibit metastasis using some variants of “human Protein C zymogen”, which perhaps are incapable of mediating signal transduction to promote, e.g., cell migration19, it would seem very unlikely that a fully functional “human Protein C zymogen” or any promote cancer cell migration, invasion and angiogenesis and inhibit apoptosis of cancer cells, will be found to be effectively used in practicing the claimed invention to achieve the claimed objective of treating or inhibiting metastasis in patients having any given type of cancer.   
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.
Here, what Applicant has shown at best is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a variant of “protein C zymogen”, which is suitably and effectively used in practicing the claimed invention to treat cancer or inhibit metastasis in a patient having cancer; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 103
17.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

19.	Claims 1, 2, 5, 6, 10, 11, 18, 19, 33-35, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van Sluis et al. (Blood. 2009 Aug 27; 114 (9): 1968-73) (of record) and Harmon et al. (J. Biol. Chem. 2008; 283 (45): 30531-9) (of record; cited by the specification).
Beginning at page 11 of the amendment filed June 30, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The claims are herein drawn to a method comprising administering to a patient with metastatic cancer a therapeutically effective amount of a formulation comprising a variant of a human protein C zymogen comprising a L38D substitution and a biologically acceptable carrier, wherein said formulation lacks activated protein C, so as to inhibit metastasis.
van Sluis et al. teaches that following its activation activated protein C (APC) zymogen has both anticoagulant activity and direct cell-signaling properties that regulate inflammatory response, the latter of which protect against cancer cell extravasation and limit metastasis; see entire document (e.g., the abstract; page 1968).  van Sluis et al. teaches that similar results were achieved by others and in particular notes that Bezuhly et al. recently showed that the repeated administration of human APC reduced the number of experimental metastases in mice (page 1972).  van Sluis et al. teaches their findings suggest that exogenous APC administration would be a potential novel therapeutic avenue to fight cancer metastasis (see, e.g., page 1972).  However van Sluis et al. teaches that treatment using APC may be complicated due to its anticoagulant properties, which may lead to bleeding complications, particularly at high doses (see, e.g., page 1972).  Still van Sluis et al. teaches that since endogenous levels of APC are adequately protective, it may prove unnecessary to administer APC at doses high enough to cause undesirable the side-effect related to bleeding (page 1972).
Harmon et al. teaches a variant of human activated protein C (APC) zymogen generated by replacing the amino acid at position 38 with aspartic acid (L38D) abolished the anticoagulant properties of the protein without adversely affecting its cytoprotective signaling functions; see entire document (e.g., the abstract).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to have inhibited cancer metastasis in a metastatic cancer patient by administering to the patient an effective amount of the L38D variant of human APC zymogen.  It would have been obvious to one ordinarily skilled in the art at the time of the 20  One ordinarily skilled in the art at the time of the invention would have been motivated to do so in order to inhibit metastasis and reduce the number of metastases that form in the patient while reducing the risk of bleeding complications that might be result from the administration of wild-type APC zymogen.  In addition it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have administered to the cancer patient an effective amount of the L38D variant of human APC zymogen in combination with at least one chemotherapeutic agent.  This is because chemotherapy was at the time considered a type of treatment administered as part of the standard-of-care when treating cancer.  It follows that one of ordinary skill in the art would have been motivated to have done so at the time of the invention in order to better treat the disease in the patient, particularly since it was at the time routine and convention to treat cancer using more than one modality (e.g., surgery and chemotherapy) and because chemotherapy was at the time often used in conjunction with other treatment modalities such as surgery as either a neoadjuvant (before surgery) or an adjuvant (during or following surgery) treatment in order to minimize the risk of metastasis or progression of the disease, especially if any residual tumor cells remain in the patient following surgery.  
With regard to claims 10 and 11, which are drawn to the method of claim 1 wherein the variant is administered at least one a day at a dose of between 10 and 500 g/kg, even though the prior art does not expressly teach the schedule or dose at which the formulation comprising the variant is administered, the claims are not limited to any one particular variant, but rather to any of a plurality of structurally disparate variants only described as comprising an L38D substitution.  It stands to reason that different variants 21  So, in light of the permissible variance, Applicant is reminded that it is a common objective in the art to establish a dose, schedule, and route of delivery that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  Thus, it would have been prima facie obvious to one ordinarily skilled in the art at the time the invention was made to have determined the most appropriate doses, schedules, and routes of administration, so as to practice the disclosed process of inhibiting metastasis as effectively as possible.22  One ordinarily skilled in the art at the time the invention would have been motivated to do so to optimize the effectiveness of the treatment. 
Applicant has argued that van Sluis et al. does not teach or even suggest the use of human protein C zymogen variants for treating or preventing metastasis and Harmon et al. does not even mention cancer or metastasis.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s argument that the van Sluis et al. does not teach the 
In response to the argument that the prior art does not suggest the use of human protein C zymogen variants for treating or inhibiting metastasis in a patient having cancer, as explained above, van Sluis et al. teaches that following its activation activated protein C (APC) zymogen has both anticoagulant activity and direct cell-signaling properties that regulate inflammatory response, the latter of which protect against cancer cell extravasation and limit metastasis.  van Sluis et al. teaches their findings, as well as the findings of others, suggest that use of exogenous APC as a potential novel therapeutic to fight cancer metastasis.  However, as also noted above, van Sluis et al. teaches that treatment using APC may be complicated due to its anticoagulant properties, which may lead to bleeding complications, particularly at high doses, but since endogenous levels of APC are adequately protective, it may prove unnecessary to administer APC at doses high enough to cause undesirable the side-effect related to bleeding.  Then, as explained, Harmon et al. teaches a variant of human activated protein C (APC) zymogen generated by replacing the amino acid at position 38 with aspartic acid (L38D) abolished the anticoagulant properties of the protein without adversely affecting its cytoprotective 
In further response, in deciding In re Oetiker, 977 F.2d 1443, 24 U.S.P.Q.2d 1443 (Fed. Cir. 1992) Judge Nies wrote: 

“I believe that it would better reflect the concept of obviousness to speak in terms of ‘from the prior art’ rather than simply ‘in the prior art.’ The word ‘from’ expresses the idea of the statute that we must look at the obviousness issue through the eyes of one of ordinary skill in the art and what one would be presumed to know with that background. What would be obvious to one of skill in the art is a different question from what would be obvious to a layman. An artisan is likely to extract more than a layman from reading a reference.”  Id. 977 F.2d at 1448.

            Accordingly Applicant is reminded that the artisan of ordinarily skill in the art, as opposed to a layman, will read the prior art, not only for its literal content, but for its meaning and suggestion in light of what is already known in the art.
            As the U.S. Supreme court has opined:  “The diversity of inventive pursuits and of modern technology counsels against confining the obviousness analysis by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasizing the importance of published articles and the explicit content of issued patents.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705, 82 U.S.P.Q.2d 1385, 2007 ILRC 1653, 22 ILRD 394, 75 U.S.L.W. 4289 (2007). 
Furthermore, “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR , 550 at 421. Hence, in making an obviousness determination, it is appropriate to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 550 U.S. at 418.
It is submitted that this matter represents a clear, “text-book” case of obviousness under 35 U.S.C. § 103.
The claimed process utilizes known compounds in a known way to achieve predictable results.
It is no surprise that administering to a patient having cancer a formulation 
“[The] combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007).
Thus, the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.  
Therefore, although Applicant’s arguments have been carefully considered, absent a showing of any unobvious differences, it is submitted that the process disclosed by the prior art would have rendered obvious the process that is claimed.  

20.	Claims 1, 12, 14-16, and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van Sluis et al. (Blood. 2009 Aug 27; 114 (9): 1968-73) (of record) and Harmon et al. (J. Biol. Chem. 2008; 283 (45): 30531-9) (of record; cited by the specification), as applied to claims 1, 2, 5, 6, 10, 11, 18, 19, 33-35, and 37 above, and further in view of U.S. Patent No. 7,226,999-B2 (of record).
	The claims are herein drawn to the method according to claim 1 in which the variant of a human protein C zymogen is encapsulated in a liposome, is part of a fusion protein and fused to albumin human Ig Fc domain, or is pegylated.  
	van Sluis et al. and Harmon et al. teach that which is set forth in the above rejection of claims 1, 2, 5, 6, 10, 11, 18, 19, 33-35, and 37, but does not expressly teach the protein is formulated for delivery to the patient by encapsulation in a liposome or that the protein is fused albumin or human Ig Fc domain or pegylated.
	These deficiencies are remedied by the teachings of U.S. Patent No. 7,226,999-B2 (Andersen et al.).

	It would be obvious to one ordinarily skilled in the art at the time of the invention to have formulated the protein for delivery to the patient by encapsulation in a liposome or by fusion to albumin or by pegylation.  This is because Anderson et al. teaches the preparation of protein C (zymogen and activated forms) for delivery to human patients by encapsulation in liposome and/or by pegylation and/or by fusion the protein to another carrier or stabilizing protein such as albumin; but this is also because it was routine and conventional at the time of the invention to pegylate proteins and/or fuse the proteins to carriers or stabilizers such as albumin and/or formulate proteins for delivery to patient by encapsulation in liposome.  Moreover it is submitted that it would be obvious to one ordinarily skilled in the art at the time of the invention to have formulated the protein for delivery to the patient by fusion to human serum albumin (HSA, in particular, or alternatively a human Ig Fc domain since it is evident that the patient to be treated may be a human and because, like fusions of therapeutic proteins to HSA, fusions of therapeutic proteins to a human Ig Fc domain were at the time known exhibit relatively extended serum half-lives in vivo following their administration to patients.  If follows that one ordinarily skilled in the art at the time of the invention to have been motivated to do so to produce a fusion protein exhibiting relatively extended serum half-life, which may be used advantageously for that very reason.  
	Applicant has argued that U.S. Patent No. 7,226,999-B2 (Andersen et al.) does not teach or suggest a method for treating or inhibiting metastasis in a patient with cancer comprising administering to the patient a formulation comprising a human protein C zymogen variant.
In response, Anderson et al. is cited as teaching the preparation of a pegylated human protein C zymogen for delivery to human patients by encapsulation in liposome and/or by fusion the protein to another carrier or stabilizing protein such as albumin.  Anderson et al. thereby remedies the noted deficiencies of the combination of teachings .  

21.	Claims 1, 17, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van Sluis et al. (Blood. 2009 Aug 27; 114 (9): 1968-73) and Harmon et al. (J. Biol. Chem. 2008; 283 (45): 30531-9), as applied to claims 1, 2, 5, 6, 10, 11, 18, 19, 33-35, and 37 above, and further in view of Bruley et al. (Adv. Exp. Med. Biol. 2011; 701: 91-7) (of record), as evidenced by Hau et al. (Thromb. Haemost. 1988 Oct 31; 60 (2): 267-70) (of record).
	The claims are herein drawn to the method according to claim 1 in which the variant of a human protein C zymogen is encapsulated in a liposome, is part of a fusion protein and fused to albumin human Ig Fc domain, or is pegylated.  
	van Sluis et al. and Harmon et al. teach that which is set forth in the above rejection of claims 1, 2, 5, 6, 10, 11, 18, 19, 33-35, and 37, but does not expressly teach the protein is sialylated.
	This deficiency is remedied by the teachings of Bruley et al. 
Bruley et al. teaches Ceprotin®, a human protein C concentrate that is approved for clinical use in humans (see entire document; e.g., the abstract), which as evidenced by Hau et al. is sialylated (see entire document; e.g., the abstract).
It would be obvious to one ordinarily skilled in the art at the time of the invention to have used a sialylated protein in practicing the method suggested by the prior art.  This is because Bruley et al. teaches the clinical use of Ceprotin®, a sialyated protein C concentrate.
Applicant has argued that Bruley et al. is not prior art.
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  So because claims 1, 17, and 32 are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure, the effective filing date of the claims is deemed the filing date of the instant application, namely August 27, 2012.  Consequently, contrary to Applicant’s argument, Bruley et al., electronically published online February 2, 2011, is prior art.
Applicant has argued that Hau et al. does not remedy the deficiencies of van Sluis et al. and Harmon et al. in further view of Bruley et al.
In response, Bruley et al. teaches Ceprotin®, a human protein C concentrate that is approved for clinical use in humans.  Hau et al. is cited as an evidentiary reference to show that the protein described by Bruley et al. is sialylated.  
Here it seems appropriate to noted that M.P.E.P. § 2112 states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
  
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).

In addition, M.P.E.P. § 2112 further states that the Examiner must provide rationale or evidence tending to show inherency:

The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish inherency of that result or characteristic.  In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993) [...]. “To establish inherency, the extrinsic evidence must make clear the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill […] In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) [.]

Furthermore, M.P.E.P. 2131.01, which although specifically addressing the proper use of multiple references in 35 U.S.C. § 102 rejections, is worthy of note also, since it states:

“To serve as an anticipation when the reference is silent about the asserted inherent characteristic, such a gap in the reference may be filled with recourse to extrinsic evidence.  Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that is would be so recognized by persons of ordinary skill.”  Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749 (Fed. Cir. 1991) [....] Note that as long as there is evidence of record establishing inherency, failure of those skilled in the art to contemporaneously recognize an inherent property, function or ingredient of a prior art reference does not preclude a finding of anticipation.  Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999) [….] [T]he critical date of extrinsic evidence showing a universal fact need not antedate the filing date.  See MPEP § 2124.    

M.P.E.P. § 2124 states the exception to the rule that the critical reference date must precede the filing date:  

In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).  Such facts include characteristics and properties of a material or a scientific truism.

Thus, the M.P.E.P. makes clear that the inherent teaching of the prior art is a question of fact that arises in both 102 and 103 rejections.  While there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, it is the Examiner’s obligation to provide extrinsic evidence, which need not antedate the filing date of the application, showing the missing descriptive matter is necessarily present in the thing described in the reference, and that is would be so recognized by persons of ordinary skill.
In this instance, then, Hau et al. is properly cited as evidence to establish a characteristic of the protein not disclosed in the reference, i.e., Bruley et al., but which is an inherent property of the protein.
22.	Claims 1, 8, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being van Sluis et al. (Blood. 2009 Aug 27; 114 (9): 1968-73) (of record) and Harmon et al. (J. Biol. Chem. 2008; 283 (45): 30531-9) (of record; cited by the specification), as applied to claims 1, 2, 5, 6, 10, 11, 18, 19, 33-35, and 37 above, and further in view of Lu et al. (J. Biol. Chem. 2005 Apr 15; 280 (15): 15471-8) (of record).
The claims are herein drawn to the method according to claim 1, wherein the human protein C zymogen variant comprises an amino acid sequence in which the amino acid at position 38 has been replaced by aspartic acid (L38D) and the amino acid at position 15 has been replaced by glutamine (R15Q).
van Sluis et al. and Harmon et al. each teach that which is set forth in the above rejection of claims 1, 2, 5, 6, 10, 11, 18, 19, 33-35, and 37, but neither expressly teaches the protein comprises an amino acid sequence in which the amino acid at position 15 has been replaced by glutamine (R15Q).
These deficiency is remedied by the teachings of Lu et al. 
Lu et al. teaches a human Protein C zymogen variant created by substituting arginine at position 15 of the amino acid sequence of the parental protein with gluatamine (R15Q); see entire document (e.g., the abstract).  Lu et al. teaches this variant is not capable of being activated and most likely acts to inhibit PC activation by weakly interfering with active site function rather than blocking extended interactions with the thrombin IIa (IIa)/thrombomodulin (TM) enzyme complex (see, e.g., the abstract).
It would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have practiced the method suggested by the combination of the teachings of van Sluis et al. and Harmon et al. to treat or inhibit metastasis in a patient having cancer by administering to the patient a formulation comprising a variant of human protein C zymogen comprising an amino acid sequence in which the amino acid at position 38 has been replaced by aspartic acid (L38D), as suggested by Harmon et al., and in which the amino acid at position 15 has been replaced by glutamine (R15Q), as suggested by Lu et al.  If for no other reason one ordinarily skilled in the art would have been motivated to do so in order to further minimize the risk of hemorrhage in the patient.

Conclusion
23.	No claim is allowed.

24.	As previously noted the art made of record and not relied upon is considered pertinent to Applicant's disclosure.
van Sluis et al. (Thromb. Res. 2010 Apr; 125 (Suppl. 2): S138-42) teaches anticoagulant treatment and in particular treatment with activated protein C (APC) may be of benefit to cancer patients, especially since their recent studies have established the relevance of APC-induced barrier enhancement by showing that endogenous APC limits cancer cell extravasation.
Baratto et al. (Intensive Care Med. 2008 Sep; 34 (9): 1707-12) teaches the administration of a concentrate of human protein C zymogen (Ceprotin®) to treat sepsis in patients. 
Kroiss et al. (Biologics. 2010 Mar 24; 4: 51-60) teaches the use of human protein C zymogen concentrates in the treatment of patients with severe congenital protein C deficiency. 
Gil et al. (Proteomics. 2009 May; 9 (9): 2555-67) teaches human protein C zymogen isolated from plasma is sialylated.
Although not prior art, de Oliveira Ada et al. (Melanoma Res. 2014 Feb; 24 (1): 11-9; pp. 1-15) teaches activated protein C (APC) exhibits a protective activity by significantly inhibiting the migration of melanoma cells across the APC-pretreated endothelial cell monolayer; in addition  de Oliveira Ada et al. teaches the occupancy of endothelial protein C receptor (EPCR) by protein C is sufficient to elicit a protective effect since pretreatment of cells with the catalytically inactive Ser-195 to Ala substitution mutant of protein C switches the signaling specificity of thrombin.
Perillo et al. (Pediatr. Rep. 2016 Jun 15; 8 (2): 6488; pp. 1-4) describes the use of human protein C zymogen concentrates in the treatment of sepsis in pediatric patients with hematologic cancer before the earlier filing date sought by Applicant.
U.S. Patent No. 4,992,373 teaches in some disease states, such as hereditary protein C deficiency, protein C zymogen is of great therapeutic importance, but its importance is not limited to the treatment of protein C deficiency since it is also used in treating any disease or condition associated with thrombotic states in which Protein C levels may be abnormally low such as disseminated intravascular coagulation (DIC) and 
U.S. Patent No. 5,196,322 teaches or suggests the treatment of cancer by administering to a patient having cancer human Protein C zymogen.
U.S. Patent No. 5,460,953 teaches the treatment of cancer using variants of human Protein C zymogen.
Bezuhly et al. (Blood. 2009 Apr 2; 113 (14): 3371-4) teaches an important role for the APC/EPCR pathway in reducing metastasis via inhibition of mouse melanoma cell adhesion and transmigration.
van Sluis et al. (Thromb Res. 2010 Apr; 125 (Suppl. 2): S138-42) teaches the role of protein C in cancer progression.
Bork et al. (J. Pharmac. Sci. 2009; 98 (1): 3499-508) teaches the presence of sialic acid in the glycosyl residues of glycoproteins affects absorption, serum half-life, and clearance from the serum as well as physical, chemical, and immunogenic properties of the glycoprotein.
Crudele et al. (Mol. Ther. 2012 May; 20 (Suppl. 1): S266-7; Abstract #689) teaches modulating cancer progression with zymogen protein C.
Newly cited, Spek et al. (Thromb. Res. 2012 Apr; 129 (Suppl. 1): S80-4) reviews recent work investigating the role of the protein C pathway in cancer metastasis and notes the potential of activated protein C as a novel target to reduce cancer progression, but due to several limitations of activated protein C administration in the setting of cancer cell metastasis, suggests the use of zymogen protein C as an attractive alternative.

25.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
November 20, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See M.P.E.P. § 714.03.
        
        2 The translated amino acid sequence listed under GENBANK Accession No. NM_000312 is as follows:
        
        MWQLTSLLLFVATWGISGTPAPLDSVFSSSERAHQVLRIRKRANSFLEELRHSSLERECIEEICDFEEAKEIFQNVDDTLAFWSKHVDGDQCLVLPLEHPCASLCCGHGTCIDGIGSFSCDCRSGWEGRFCQREVSFLNCSLDNGGCTHYCLEEVGWRRCSCAPGYKLGDDLLQCHPAVKFPCGRPWKRMEKKRSHLKRDTEDQEDQVDPRLIDGKMTRRGDSPWQVVLLDSKKKLACGAVLIHPSWVLTAAHCMDESKKLLVRLGEYDLRRWEKWELDLDIKEVFVHPNYSKSTTDNDIALLHLAQPATLSQTIVPICLPDSGLAERELNQAGQETLVTGWGYHSSREKEAKRNRTFVLNFIKIPVVPHNECSEVMSNMVSENMLCAGILGDRQDACEGDSGGPMVASFHGTWFLVGLVSWGEGCGLLHNYGVYTKVSRYLDWIHGHIRDKEAPQKSWAP.
        
        The amino acids at positions 15 and 38 are underlined.
        3 See M.P.E.P. § 2172 (II).
        4 Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        
        5 According to the claims, the variant has an amino acid sequence in which the amino acid at position 15  is glutamine (Q) and/or the amino acid at position 38 is aspartic acid (D).
        
        6 In support of this position, exemplifying the sensitivity of proteins to alterations of even a single amino acid in a sequence, Burgess et al. (Journal of Cell Biology 1990; 111: 2129-2138) teaches replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein.  As another example of this sensitivity to amino acid sequence variations, Lazar et al. (Molecular and Cellular Biology 1988, 8: 1247-1252) teaches that a replacement of aspartic acid at position 47 with alanine or asparagine in transforming growth factor alpha had no effect but that a replacement with serine or glutamic acid sharply reduced its biological activity.  Thus, Lazar et al. teaches that even a single conservative type amino acid substitution may adversely affect the function of a protein.  more recently, Guo et al. (Proc. Natl. Acad. Sci. USA. 2004 Jun 22; 101 (25): 9205-9210) have calculated the probability that a random amino acid substitution, such as that which might occur naturally during aging or as a consequence of evolution or disease, will cause inactivation of a protein; see entire document (e.g., the abstract).  Guo et al. reports this probability was found to be 34% ± 6% (abstract); that is, 34% of random mutations in the sequence of a protein are predicted to cause the inactivation of the protein.  Guo et al. observed that various residues are differentially sensitive to substitutions, but the tolerance of the entire protein to random change can be defined by the probability that any given random amino acid substitution will inactivate the protein (i.e., the so-called “x factor”) (page 9209, column 2).  Not surprisingly, evolutionarily conserved residues showed low substitutability indices (abstract).  Thus, Lazar et al. (supra), for example, shows that even a single, conservative amino acid change can cause substantial changes in the activity of a protein, so it is evident that the skilled artisan cannot predict the functional consequences of amino acid substitutions and must determine those consequences empirically; and since Guo et al. (supra) shows that amino acid substitutions are remarkably likely to cause inactivation of the protein, it is even more apparent that the functional consequences of the amino acid differences must be ascertained before any given variant of a protein can be used in the same manner in which the protein having a known function is used. 
        
        7 The Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
        8 Harmon et al. is cited by the specification at page 4, lines 30 and 31.
        
        9 Harmon et al. is cited by the specification at page 9, lines 1-5.
        10 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        
        11 Even so the claims are not necessarily limited to variants of this particular protein since it is unclear which protein(s) are referred to by the claims using the designation “human Protein C zymogen”.  See the rejection of the claims under 35 U.S.C. § 112, second paragraph.  Furthermore, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        
        12 This variant is the mouse APC variant produced with the following substitutions: KKK191- 193AAA/RR229-230AA.  See Mosnier et al. (J. Biol. Chem. 2007 Nov 9; 282 (45): 33022-33); see entire document (e.g., the abstract). This variant exhibits minimal anticoagulant activity with little profibrinolytic activity, but retains normal cytoprotective activity.  Thus, it is apparent that variants of “human Protein C zymogen”, which are suitably used in practicing the claimed invention, cannot be selected solely upon the basis of the retention of cytoprotective functions.  So, although the mouse Protein C zymogen variant having the L38D substitution may have been found to be capable of inhibiting pulmonary metastasis to the lungs of mice inoculated with melanoma cells (see, e.g., Figure 6), the fact that APC5A was not indicates that the retention its ability to bind to EPCR and thereby trigger signaling via PAR-1 do not account for this capability.  To account for this inconsistency it may be found that the human paralog of the mouse zymogen functions differently from the mouse zymogen, but certainly it should not be presumed that any given variant of “human Protein C zymogen” is suitably used in practicing the claimed invention to achieve the claimed objective.  This position is supported by the teachings of Andreou et al. (PLoS One. 2015 Apr 1; 10 (4): e0122410; pp. 1-16); see entire document.  Andreou et al. teaches there are differences in the amino acid sequence of the ω-loop in the Gla domains of human and murine protein C that span the region that binds EPCR (page 7). Andreou et al. teaches this has revealed differences in the affinity of human protein C for murine EPCR, which may influence the potency of human APC in transducing cytoprotective signalling to the endothelium in mice (page 7).  Accordingly Andreou et al. teaches this should warrant some caution when using human APC variants in murine models (page 7). 
        
        13 Moreover it appears that this particular variant of mouse Protein C zymogen may actually promote the development of lung metastases in mice inoculated with melanoma cells since as depicted in Figure 6 it appears there were slightly more pulmonary metastases found in mice treated with mAPC-5APC as compared to the control. 
        
        14 The “patient” to whom the claims refer is not necessarily a human and moreover the specification does not define the term “patient” as meaning a human.  It is not evident that a human protein C zymogen according to the claims will be found to be effective to inhibit metastasis in any given animal having any given type of cancer; but moreover, because the structural and functional attributes of the protein may vary so substantially, it is submitted that it cannot be predicted, on the basis of the disclosure, whether or not the claimed invention can be effectively practiced as intended to treat a human patient having any given type of cancer.  Here again it is aptly noted that Dennis (Nature. 2006 Aug 7; 442: 739-741) reports, despite their present indispensableness, mouse models, such as xenografts, have only limited utility in predicting the clinical effectiveness of anticancer treatments; see entire document (e.g., page 739, column 2).  Dennis explains there is a “laundry list” of problems associated with the use of mice to model human diseases, such as cancer (page 739, column 1).  Accordingly, Dennis reports, “[a]lthough virtually every successful cancer drug on the market will have undergone xenograft testing, many more that show positive results in mice have had little or no effect on humans, possibly because the human tumours are growing in a foreign environment” (page 740, column 1).  Therefore, quoting Howard Fine, Dennis concludes: “ ‘Mice are valuable but they are, after all, still mice’ ”, suggesting the best study subject will always be the human (page 741, column 3).  Accordingly one cannot always extrapolate the results of a developing method of treating cancer such as that to which the claims are drawn when used to treat experimental metastasis in animal models (e.g., mice) to accurately predict whether the same method can be used to treat cancer in human patients.
        
        15 It is known that this occurs when protein C (vitamin K-dependent zymogen) binds to its receptor, the endothelial cell protein C receptor (EPCR), which facilitates the activation of protein C by presenting it to the thrombin-TM complex.
        16 Here it is aptly noted that because of a lack of predictability, Gura (Science. 1997; 278: 1041-1042) discloses that often researchers merely succeed in developing a therapeutic agent that is useful for treating the animal or cell that has been used as a model, but which is ineffective in humans, and indicates that the results acquired during pre-clinical studies are often non-correlative with the results acquired during clinical trials (page 1041, column 2).  Gura very succinctly teaches our lack in ability to reliably extrapolate pre-clinical data to accurately predict the outcomes of such treatments in humans is due to the fact that “xenograft tumors don’t behave like naturally occurring tumors in humans” (page 1041, column 2).  Gura teaches that although researchers had hoped that xenografts would prove to better models for studying cancer in humans and screening candidate therapeutic agents for use in treating patient diagnosed with cancer, “the results of xenograft screening turned out to be not much better than those obtained with the original models”.  Gura states that as a result of their efforts, “ ‘[w]e had basically discovered compounds that were good mouse drugs rather than good human drugs’ ”.
        
        17 For example Uchiba et al. (Circ. Res. 2004 Jul 9; 95 (1): 34-41) teaches activated protein C induces endothelial cell proliferation by mitogen-activated protein kinase activation in vitro and angiogenesis in vivo; see entire document (e.g., the abstract).  Notably Uchiba et al. teaches neovascularization (postneonatal angiogenesis) is observed in carcinogenesis and suggests that in breast cancer, for example, which has been demonstrated to express relatively high levels of EPCR, APC may be a critical role in promoting neovascularization (page 40), which contrarily should be expected to promote the progression of the disease, as opposed to inhibiting the metastasis thereof. 
        
        18 As example Cheng et al. (Nat. Med. 2003 Mar; 9 (3): 338-42), which discloses that APC-mediated signaling blocks p53-mediated apoptosis in ischemic brain injury; see entire document (e.g., the abstract). APC-mediated signaling may lead to different events in brain cells than it does in melanoma cells, but generally speaking it should not be expected that APC-signaling is both capable of inhibiting and promoting the progression of cancer.  If follows then that the outcome of treating different types of cancer with APC or “human Protein C zymogen” cannot be predicted but must be determined empirically.
        
        19 Notably the specification discloses that a variant of mouse Protein C zymogen having an alanine residue at position 195 is capable of inhibiting the formation of tumor foci in the lungs of mice, but of course the claims are directed to a variant of “a human Protein C zymogen” and even then not one created by making the corresponding amino acid substitution (i.e., presumably the S195A substitution).  It is known that a human PC-S195A variant lacks catalytic activity but still binds to its receptor, EPCR (see, e.g., Bae et al. (Thromb. Haemost. 2008 Jul; 100 (1): 101-9); see entire document (e.g., the abstract)).  Accordingly it may be that this variant is capable of inhibiting EPCR-mediated signaling by competing for binding to the receptor with fully functional endogenous Protein C zymogen in order to inhibit the signal transduction events that would ordinarily lead to cell migration, invasion and angiogenesis and/or inhibit apoptosis.    
        20 As van Sluis et al. teaches APC signaling protects the vascular endothelial barrier through sphingosine-1-phosphate receptor-1 (S1P1) activation and because of the resultant S1P1-mediated VE-cadherin–dependent vascular barrier enhancement APC functions to limit cancer cell extravasation; see, e.g., the abstract.  
        21 Furthermore, even though the claims are not limited to any one particular variant, there is no evidence that any one variant would be unexpectedly effective at a dose falling in the range of between 10 and 500 g/kg.
        
        22 “If a person of ordinary skill can implement a predictable variation [of the prior art], § 103 likely bars its patentability.” KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 417, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007).  Here it is reasonably expected that a dose falling within the range of doses spanning 10 and 500 g/kg will be found effective to inhibit metastasis.